UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2011 THERMON GROUP HOLDINGS, INC. THERMON HOLDING CORP. (Exact name of each Registrant as specified in its respective charter) (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Delaware 001-35159 27-2228185 Delaware 333-168915-05 26-0249310 100 Thermon Drive San Marcos, Texas 78666 (Address of principal executive offices) (zip code) (512)396-5801 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On June 15, 2011, Thermon Group Holdings, Inc. (“Thermon”) delivered an investor presentation that included the material attached as Exhibit 99.1 to this Current Report on Form8-K. Information regarding access to the presentation by live audio webcast can be found on Thermon’s Investor Relations website at http://ir.thermon.com.A copy of the presentation and replay of the webcast will also be made available on Thermon’s Investor Relations website following the conclusion of the presentation. The information contained in this Item7.01 of this Current Report on Form 8-K, including Exhibit 99.1, is furnished pursuant to Item7.01 of Form 8-K and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly stated by specific reference in such filing. Please refer to page 2 of Exhibit 99.1 for a discussion of certain forward-looking statements included therein and the risks and uncertainties related thereto. Item9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description of Exhibit Thermon Investor Presentation dated June 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, each of the Registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 16, 2011 THERMON GROUP HOLDINGS, INC. THERMON HOLDING CORP. By: /s/ Jay Peterson Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit Thermon Investor Presentation dated June 2011
